ACCEPTED
                    08-18-00027-CV                                            08-18-00027-CV
                                                                  EIGHTH COURT OF APPEALS
                                                                             EL PASO, TEXAS
                                                                            5/22/2018 2:27 PM
                                                                           DENISE PACHECO
                                                                                       CLERK


                  No. 08-18-00027-CV

                                                             FILED IN
                                                      8th COURT OF APPEALS
                In the Court of Appeals                   EL PASO, TEXAS
             For the Eighth District of Texas         5/22/2018 2:27:59 PM
                      El Paso, Texas                      DENISE PACHECO
                                                              Clerk


           Flamingo Permian Oil & Gas, LLC,
          Flamingo Operating, LLC, and Omar
                       Minhaj

                                                Appellants
                             vs.

                Star Exploration, LLC, and
                  Howard W. Gaddis, Jr.
                                                Appellees



       Appeal from the 83rd Judicial District Court
                 of Pecos County, Texas
         Trial Court Cause No. P-7720-83-CV

APPELLEES’ UNOPPOSED SECOND MOTION FOR EXTENSION OF
             TIME TO FILE APPELLEES’ BRIEF


                                   Rhonda M. Mills
                                   State Bar No. 00791543
                                   Law Office of Rhonda M. Mills
                                   13428 Blanco Road, No. 348
                                   San Antonio, Texas 78216
                                   rmills@viper-oil.com
                                   telephone: (210) 774-5392
                                   facsimile: (210) 774-5391
                                   Counsel for Appellees,
                                   Star Exploration, LLC & Howard
                                   W. Gaddis, Jr.
                               No. 08-18-00027-CV


                              In the Court of Appeals
                          For the Eighth District of Texas
                                   El Paso, Texas


                        Flamingo Permian Oil & Gas, LLC,
                       Flamingo Operating, LLC, and Omar
                                    Minhaj
                                                       Appellants
                                       vs.

                            Star Exploration, LLC, and
                              Howard W. Gaddis, Jr.
                                                             Appellees



                    Appeal from the 83rd Judicial District Court
                              of Pecos County, Texas
                      Trial Court Cause No. P-7720-83-CV


              APPELLEES’ UNOPPOSED SECOND MOTION FOR
              EXTENSION OF TIME TO FILE APPELLEES’ BRIEF


TO THE HONORABLE EIGHTH COURT OF APPEALS:

      COME NOW, Appellees, Star Exploration, LLC and Howard W. Gaddis, Jr., to

file this, their Unopposed Second Motion for Extension of Time to File Appellees’

Brief. In support thereof, Appellees would respectfully show this Honorable Court as

follows:




                                                                            Page 2 of 7
       1.    Appellants, Flamingo Permian Oil & Gas, LLC; Flamingo Operating,

LLC; and Omar Minhaj (hereinafter collectively referred to as “Flamingo”) filed

their first opposed motion for extension of time to file the brief of appellants on March

21, 2018.

       2.    The Appellants’ interlocutory appeal in this case stems from the trial

court’s injunctive Order of February 8, 2018. On March 29, 2018, Appellants were

granted and extension of time to file their brief by the Court of Appeals for the

Eighth District of Texas, El Paso, Texas. The granting of the extension created a

due date of April 12, 2018 for the Appellants brief.

       3.    Appellants filed their brief on April 12, 2018 at 10:23 p.m.

       4.    Appellee’s filed their first Unopposed Motion for Extension of Time to

File Brief on May 1, 2018. Said motion was granted by the Court, and upon

confirmation from the clerk of this Court, Appellee’s Brief is due to be filed on May

22, 2018.

       5.    Appellees hereby request a second extension of time to file their brief.

The extension of time is requested and is made necessary due to unexpected

obligations on the part of Appellees’ counsel which could not have been avoided or

anticipated. Appellees’ counsel has been required to travel away from work and to

expend significant time and effort dealing with legal and other matters related to the

terminal illness of a close family member. As a result of these unexpected events,

counsel needs additional time to properly and completely respond to all issues and
                                                                                Page 3 of 7
documentary matters presented in Appellant’s brief.

      6.     The undersigned counsel contacted counsel for Appellants by

telephone and email on May 21, 2018 to determine if this Motion for Second

Extension would be opposed. Counsel for Appellant has confirmed that this motion

for extension of time is unopposed.

      7.     This is the second motion for an extension of time regarding Appellees’

brief that has been filed.

      8.     The extension of time regarding the Appellees’ brief is not sought for

the purpose of delay or avoidance.




                                                                            Page 4 of 7
WHEREFORE, PREMISES CONSIDERED, Appellees, Star Exploration, LLC and

Howard W. Gaddis, Jr., respectfully pray that the Court grant Appellees’ Unopposed

Second Motion for Extension of Time to file Appellees’ Brief, granting an additional

thirty (30) days within which Appellees may file said response. Appellees also pray

for such further relief as this Court deems appropriate according to law and the Rules

of Appellate Procedure.

                          Respectfully submitted,

                          LAW OFFICE OF RHONDA M. MILLS
                          13423 Blanco Road, No. 348
                          San Antonio, Texas 78216
                          Telephone: (210) 774-5392
                          Facsimile: (210) 774-5391
                          rmills@viper-oil.com




                          ___________________________
                          Rhonda M. Mills
                          Stare Bar No. 00791543
                          Counsel for Appellees,
                          Star Exploration, LLC & Howard W. Gaddis, Jr.




                                                                             Page 5 of 7
                        CERTIFICATE OF CONFERENCE

I certify that on May 21, 2018, I conferred via telephone and email with all

Appellant’s counsel in this lawsuit. Mr. Scott Rothenberg contacted Appellees’

attorney below and stated he had no opposition to the relief sought in this motion.

As a result, this is an Unopposed Second Motion for an Extension of time of 30 days

to file the Appellees Brief in this appeal.




                 __________________________________________
                                  RHONDA M. MILLS




                                                                               Page 6 of 7
                           CERTIFICATE OF SERVICE

      I certify that on May 22, 2018, a true and correct copy of the foregoing motion
was served on all opposing counsel, via efiletexas.gov, as follows:

Scott Rothenberg                                    Mr. Manik R. Wadhawan
Law Offices of Scott Rothenberg                     The Wadhawan Law Firm
6575 West Loop South, Suite 500                     7324 Southwest Freeway, #585
Bellaire, Texas 77401-3509                          Houston, Texas 77074
scott@rothenberglaw.com                             tw@attorneytonywadhawan.com
Representing:                                       Representing:
Flamingo Permian Oil & Gas, LLC; Flamingo           Muhammad Waseem Arshad a/k/a
Operating, LLC; and Omar Minhaj                     Waseem Rana
                                                    & Five Star Petroleum, LLC

Brandon Roy                                         Mr. David M. Bates
Disha Roy                                           dbates@gardere.com
ROY & ASSOCIATES, PLLC                              Mr. Benjamin Stephens
1001 West Loop South, Suite 809                     bstephens@gardere.com
Houston, Texas 77027                                Gardere Wynne Sewell LLP

brandon@roytrialattorneys.com                       2000 Wells Fargo Plaza, Ste. 1000
disha@roytrialattorneys.com                         Louisiana Street
Representing:                                       Houston, Texas 77002-5007
Flamingo Permian Oil & Gas, LLC; Flamingo           Representing:
Operating, LLC; and Omar Minhaj                     SSI Oil & Gas, LLC




                   ______________________________________________
                             RHONDA M. MILLS




                                                                             Page 7 of 7